Per Curiam.
This is upon a rule to show cause why a mandamus should not issue directing respondents to issue a building permit to relator to erect-an apartment-house in a prohibited zone established by the zoning ordinance of the township of Weehawken.
Several reasons are assigned and strenuously urged why the writ applied for should be awarded.
*963Aii examination of the case brings us. to tlie conclusion that the application is not made in good faith, and, furthermore, that relator, if not the owner of all the lands required for the erection of tlie proposed building, and for that reason a moot question only is presented.
The application for tlie writ of mandamus is denied and the rule to show causo dismissed, with costs.